Citation Nr: 1517114	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  09-32 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral eye disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to May 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge sitting at the Las Vegas RO and a transcript of this hearing is of record.  In a September 2011 decision, the Board denied the claim to reopen a previously denied claim of service connection for a bilateral hearing loss disability and bilateral eye disability as well as entitlement to service connection for tinnitus.  

In June 2014, the Board vacated the September 2011 decision in accordance with the settlement agreement in National Org. of Veterans' Advocates v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fec. Cir. 2013).  The Board observes that the Veteran was scheduled for his requested hearing pursuant to the settlement agreement before a Veterans Law Judge via video conference in February 2015; however, he failed to appear at the RO for his hearing.  There is no indication that the January 2015 letter notifying the Veteran of his hearing date was returned as undeliverable.  Additionally, he has not given good cause for his failure to appear or requested that his hearing be rescheduled.  Therefore, the Board considers the Veteran's request for a hearing before a Veterans Law Judge pursuant to the settlement agreement to be withdrawn. 38 C.F.R. § 20.704(d) (2014).

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claims of entitlement to service connection for bilateral hearing loss and right eye disability were denied in August 2004, which the Veteran did not timely appeal.  

2.  The claim to reopen the previously denied claim of entitlement to service connection for left eye disability was denied in December 2005, which the Veteran did not timely appeal.  

3.  The evidence received since the August 2004 Board decision is cumulative and redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.  

4.  The evidence received since the August 2004 Board decision is cumulative and redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for right  eye disability.

5.  The evidence received since the December 2005 Board decision is cumulative and redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for left  eye disability.


CONCLUSIONS OF LAW

1.  The August 2004 Board decision which denied service connection for bilateral hearing loss and a right eye disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2014).

2.  The December 2005 Board decision that denied the Veteran's petition to reopen the previously denied claim of service connection for left eye disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2014).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2014).

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral eye disability.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a VCAA letter  from the RO to the Veteran dated in June 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), private treatment records, and VA treatment records, to the extent possible, have been obtained and associated with the claims file.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issue on appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In this case, the Board concludes that an examination is not needed because new and material evidence has not been submitted to reopen the Veteran's claims.  See 38 C.F.R. § 3.159(c)(4)(iii).  The duty to provide an examination and opinion applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  Id.  Moreover, once the Board decides that a claim cannot be reopened, the duty to provide an appellant with a new medical examination is extinguished and the adequacy of any new examination becomes moot.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007).

As noted above, the Veteran testified at a Travel Board hearing before a Veterans Law Judge in support of his claims in May 2011.  In a September 2011 decision, the Board denied the claim to reopen the previously denied claims of service connection for a bilateral hearing loss disability and bilateral eye disability as well as entitlement to service connection for tinnitus.  In June 2014, the Board vacated the September 2011 decision pursuant to the settlement agreement.  The Veteran was scheduled for a video conference hearing in February 2015; however, he failed to appear for his hearing and he has not given good cause for his failure to appear or requested that his hearing be rescheduled.  Therefore, the Board considers the Veteran's request for a hearing before a Veterans Law Judge to be withdrawn. 38 C.F.R. § 20.704(d) (2014).  Moreover, in light of the Veteran's failure to appear for the hearing scheduled pursuant to the settlement agreement, no continuing violation of due process under Bryant v. Shinseki, 23 Vet. App. 488 (2010) is present. 
 
Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the adjudication of the Veteran's appeal.  



II. New and Material

The Veteran seeks to reopen his previously denied claims of entitlement to service connection for bilateral hearing loss and bilateral eye disability.  

A decision of the Board becomes final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2014).  Once a decision becomes final, VA may reopen and reconsidered a disallowed claim only when new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In a September 2004 decision, the Board denied service connection for bilateral hearing loss and right eye disability.  He was advised of his appellate rights in a letter accompanying the decision.  The Board found that service medical records were negative for any complaints of findings for hearing loss, and there was no clinical evidence to link his hearing loss to service.  With regards to his right eye condition, the Board noted that a November 1964 service medical record reported that he was splattered with acetone in the right eye, however there was no evidence of any further treatment during service for the right eye, and no competent clinical opinion which related any current right eye disability to service.  He was informed that no further action would be taken on his claim until he submitted evidence pertinent to this fact.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.1100(a), 20.1104.

In a December 2005 decision, the Board declined to reopen the previously denied claim of service connection for corneal abrasion in the left eye.  He was advised of his appellate rights in a letter accompanying the decision.  The Veteran was advised that evidence received since the July 1999 rating decision denying entitlement to service connection for a left eye disability was cumulative and did not relate to the basis for the prior final denial.  He was informed that no further action would be taken on his claim until he submitted evidence pertinent to this fact.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.1100(a), 20.1104.

If, however, new and material evidence is presented or secured with respect to a claim that has been denied, and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

In May 2008, the Veteran filed an informal claim to reopen his previously denied claims of entitlement to service connection for bilateral hearing loss and bilateral eye disability (clarified as a claim for bilateral eye disability in the May 2011 hearing testimony) as well as entitlement to service connection for tinnitus.  

In this case, the following evidence has been added to the record since the September 2004 and December 2005 Board denials:  VA treatment records dated through May 2011, a May 2011 Board hearing transcript, and lay statements.  The Board notes that this evidence is new because it has not been previously been submitted.    

However, the aforementioned evidence does not raise a reasonable possibility of substantiating either claim.  The Veteran's claims were previously denied by the Board because there was no competent clinical opinion which relates bilateral hearing loss or bilaterally eye disability to service.  A review of the recently submitted medical evidence reveals there is still no etiological link for the claims of bilateral hearing loss and bilateral eye disability.  The Veteran's statements are cumulative and redundant of statements previously considered by the Board, and therefore do not constitute new and material evidence.  The concurring opinion in the Shade decision specifically pointed out that if the evidence supporting the claim is insufficient to trigger the duty to assist when the old and new evidence is considered together, then the new and material standard has not been met and the claim should not be reopened.  Shade, 24 Vet. App. at 123.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  Id. at 123-24.  Likewise, the Veteran's testimony at the Travel Board hearing in May 2011 did not offer any additional material information or any substantive argument not previously considered by the Board in September 2004 and December 2005.  The Veteran testified that he had a letter by "Dr. Curry" showing that his hearing loss and tinnitus began in 1946; however, the May 2011 statement from S.C., a Certified Physician's Assistant (PA-C) only noted that with regards to the Veteran's bilateral tinnitus, it had been around for "many decades standing."  As such, the Board finds that the additional medical evidence does not raise a reasonable possibility of substantiating the claim.  

As for the bilateral eye disability issue, the Board finds that VA treatment records showing treatment and surgery for a left eye cataract does not constitute new and material evidence as it does not relate to a basis for the previous denial- the absence of an etiological link between the current disability and service.  Therefore, the Board finds that new and material evidence has been not been received to reopen the claim of entitlement to service connection for bilateral eye disability.  

In summary, the evidence received since the September 2004 and December 2005 Board decisions do not raise a reasonable possibility of substantiating the bilateral hearing loss and bilateral eye disability claims.  None of the new evidence received shows a competent etiological link for the claimed bilateral hearing loss and bilateral eye disability, to warrant a reopening of the previously denied claims.  For all of these reasons, the Veteran's requests to reopen his previously denied claims of entitlement to service connection for bilateral hearing loss and bilateral eye disability are denied.


ORDER

New and material evidence has not been received to reopen the claim for service connection for bilateral hearing loss, and the appeal is denied.

New and material evidence has not been received to reopen the claim for service connection for bilateral eye disability, and the appeal is denied.


REMAND

After carefully reviewing the evidence of record, the Board concludes that a remand for additional development is necessary.

The Veteran seeks entitlement to service connection for tinnitus.  

The Board notes that the Veteran's March 1954 entrance examination was absent for any tinnitus condition.  A review of the Veteran's service treatment records reveals no discussion of complaints, treatments, or diagnoses of any tinnitus problems.  At his March 1954 separation examination, the Veteran was provided with a whisper hearing test which revealed normal results and no indication of tinnitus.  

Post-service treatment records from the Las Vegas VA Medical Center (VAMC) dated in July 2007 found no evidence of tinnitus.  An April 2008 audiology clinician note revealed a diagnosis of tinnitus in the right ear that has "resumed since the last ear cleaning."  In a May 2011 letter from S.C., PA-C, he opined that the Veteran's bilateral tinnitus is worse in the right ear and has been around for "many decades standing."  The clinician also reported that he has diagnosed the Veteran with proximal benign vertigo.  

At the May 2011 Board hearing, the Veteran testified that he experienced ringing in the ears when he fired M1 rifles without wearing any hearing protection in basic training.  The Veteran testified that the ringing would occur for 10 to 15 minutes then disappear, but he did not know what the condition was at the time.  In light of the medical evidence and hearing testimony, the Board will afford the Veteran a VA examination and nexus opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded an appropriate VA audiology examination to determine the current nature and etiology of any tinnitus condition.  The claims file (including any relevant records in Virtual VA and VBMS), to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is asked to address the following question:

Is it at least as likely as not (50 percent probability or greater) that the current tinnitus disorder was incurred in, due to, or aggravated by his active duty service, including noise exposure?  The examiner must consider and discuss the May 2011 VA progress record that noted that the Veteran's bilateral tinnitus has been around for "many decades standing."  

The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.  If the requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion would be speculative, including whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.

2.  Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
3.  Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


